Citation Nr: 1746528	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from from August 1985 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In May 2015, the Veteran had a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

This claim was previously before the Board in April 2017, at which time it was remanded for the issuance of a Supplemental Statement of the Case.  The Veteran and his representative have submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration and the evidence has been associated with the record.  The Board notes that the April 2017 Board decision also granted the Veteran's claim for service connection for sleep apnea, which represents a full grant of benefits for that issue.  Accordingly, it is no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim may be adjudicated on the merits. 

The Veteran was most recently afforded a VA examination in connection with his claim in December 2016.  However, the Board does not find the examination to be adequate.  While the VA examiner acknowledged that the Veteran had multiple instances of documented treatment for back pain while in service and that the Veteran had indicated that he had recurrent back pain during his separation examination, in the VA examiners rationale, he concluded that that there was a "lack of a longitudinal trend of pertinent complaints and treatment."  Additionally, the VA examiner did not address the positive nexus opinion provided by the Veteran's private physician and it does not appear that he addressed the Veteran's lay statements regarding the continuity of his low back disability.  Accordingly, the Board finds a new examination is warranted before a new VA examiner.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  Once any outstanding records have been obtained, schedule the Veteran for a VA examination with an examiner other than one who has previously examined the Veteran.  The Veteran's claims file, to include a copy of this remand, should be provided to the examiner.  After a complete review of the record, the examiner is asked to provide the following opinion: 

Whether it is at least as likely as not that the Veteran's current low back disability is related to his active duty military service.  In providing this opinion, the examiner should consider the Veteran's lay statements regarding the continuity of his low back pain while in service.  The examiner is also asked to specifically address the May 2015 positive nexus opinion from the Veteran's private physician, Dr. J.F. 

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


